Citation Nr: 1105492	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-31 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder.  

3.  Entitlement to service connection for arthritis of the hands 
and fingers bilaterally.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the right knee with 
meniscus tear.  

5.  Entitlement to a compensable disability evaluation for acne 
of the face, chest and back.  

6.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1991 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Des Moines, Iowa, 
denying the claims currently on appeal.  

The Veteran was scheduled for a hearing at the Board's central 
office in Washington, DC in August 2010.  However, the Veteran 
failed to report to this hearing and he has not requested that he 
be rescheduled.  As such, his request for a hearing is deemed 
withdrawn.  

The issue of entitlement to nonservice-connected pension 
benefits, as of May 1, 2008, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






	
FINDINGS OF FACT

1.  The October 1996 rating decision denying service connection 
for hearing loss and a left knee disorder was not appealed and 
is, therefore, final.  

2.  Evidence received since the October 1996 rating decision does 
not relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for hearing loss, and 
as such, this claim remains closed.  

3.  Evidence received since the October 1996 rating decision does 
not relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for a left knee 
disorder, and as such, this claim remains closed.  

4.  The Veteran has not been diagnosed with a chronic disability 
of arthritis of the hands and fingers.  

5.  The Veteran's right knee disability is manifested by 
arthritis, flexion limited to 75 degrees due to pain and full 
extension without pain; it is not manifested by recurrent 
subluxation or lateral instability of the knee, dislocated 
cartilage with frequent episodes of locking, symptomatic removal 
of semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  

6.  The Veteran's acne of the face, chest and back is 
superficial, manifested by comedones and papules; it is not 
manifested by deep acne, or, deep inflamed nodules and pus filled 
cysts.  


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying service connection 
for hearing loss and a left knee disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2010).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for hearing 
loss remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  

3.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a left 
knee disorder remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).  

4.  The criteria for establishing entitlement to service 
connection for arthritis of the hands and fingers have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for degenerative joint disease of 
the right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260-61 (2010).  

6.  The criteria for establishing entitlement to a compensable 
disability evaluation for acne of the face, chest and back have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.1-
4.14, 4.118, Diagnostic Code 7828 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Regarding the Veteran's claim of entitlement to service 
connection for arthritis of the hands and fingers, the duty to 
notify was satisfied by way of letters sent to the Veteran in 
January 2006 and March 2006 that fully addressed all notice 
elements and were sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was required 
to substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence and 
information in his possession to the RO.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  This information was 
provided to the Veteran in a January 2006 letter.  

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The Veteran was provided with the 
necessary notice in letters dated January 2006, March 2006 and 
May 2008.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in May 2006 
and October 2009, and VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's Social Security Administration (SSA) 
records and private medical records have also been incorporated 
into the claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

In June 2006, the RO declined the Veteran's request to reopen his 
claims of entitlement to service connection for hearing loss and 
a left knee condition.  Irrespective of the RO's actions, the 
Board must decide whether the Veteran has submitted new and 
material evidence to reopen these claims.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Hearing Loss

The Veteran was originally denied service connection for hearing 
loss in an October 1996 rating decision.  The claim was denied 
because there was no evidence of bilateral hearing loss during 
active duty.  Therefore, for the evidence to be material in this 
case, it must address this unestablished fact.  

With that having been said, none of the evidence submitted to VA 
since the October 1996 addresses the above evidentiary 
deficiency.  The record still contains no medical or lay 
evidence, aside from the Veteran's assertion, relating his 
hearing loss to military service.  The Veteran's assertion that 
this is related to military service is not new evidence.  
Furthermore, according to an October 2009 VA physical 
examination, the Veteran suffered from total hearing loss in the 
right ear since he was in a motorcycle accident in 2006.  There 
was no mention of hearing impairment in the left ear, and no 
suggestion that the Veteran had suffered from hearing loss in 
either ear since military service.  Since this record tends to 
undermine the Veteran's claim, and since it does not address an 
unestablished fact necessary to substantiate the claim, it is not 
material.  

The above evidence does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim, and as such, it is 
not material.  The Veteran's claim of entitlement to service 
connection for hearing loss remains closed. 

Left Knee Condition

The Veteran was originally denied service connection for a left 
knee condition in an October 1996 rating decision.  The claim was 
denied because there was no evidence pertaining to left knee 
symptomatology during active duty.  Therefore, for the evidence 
to be material in this case, it must address this unestablished 
fact.  

With that having been said, none of the evidence submitted to VA 
since the October 1996 addresses the above evidentiary 
deficiency.  The record contains no evidence, aside from the 
Veteran's assertions, diagnosing a left knee condition or 
relating it to military service.  The Veteran's assertions 
relating this disorder to military service are not new.  The 
Veteran was afforded a VA examination of the right knee in 
October 2009, but there is no mention of a left knee disability 
as well in the examination report.  The record contains no other 
evidence addressing an unestablished fact necessary to 
substantiate the Veteran's claim, and as such, there is no new 
and material evidence.

The above evidence does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim, and as such, it is 
not material.  The Veteran's claim of entitlement to service 
connection for a left knee condition remains closed. 

Service Connection for Arthritis of the Hands and Fingers

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for arthritis of the hands and fingers.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that the Veteran has not been diagnosed with a chronic disability 
of the hands and fingers that manifested during, or as a result 
of, active military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered from a chronic disorder of the hands or 
fingers during active military service.  According to a January 
1996 record, the Veteran jammed his fifth right finger one and a 
half weeks earlier.  It was noted that he rejammed the finger the 
previous day.  X-rays were negative for fractures or 
dislocations.  No chronic disability or residuals were noted at 
this time.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records fail to demonstrate 
that the Veteran has suffered from chronic symptomatology of the 
hands and fingers since his separation from active duty.  In 
fact, there is no evidence of record diagnosing the Veteran with 
arthritis of the hands and fingers and there is no evidence of 
treatment for the hands or fingers.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of arthritis of the hands and fingers, the Board must 
deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has asserted that he 
suffers from arthritis of the hands and fingers.  However, while 
the Veteran is competent to testify to pain in the hands and 
fingers, he is not competent to diagnose himself with arthritis.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder)).  
Furthermore, pain alone is not a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The Veteran has provided no testimony as to how his 
bilateral hand symptomatology is related to military service, and 
the record contains no other evidence relating these symptoms to 
military service.  Therefore, the Veteran's assertion that he 
suffers from arthritis does not demonstrate entitlement to 
service connection for arthritis of the hands and fingers 
bilaterally.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for arthritis of the hands and fingers bilaterally 
must be denied.

Increased Disability Evaluations

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Right Knee Disability

The Veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for degenerative arthritis of 
the right knee.  However, as outlined below, the preponderance of 
the evidence of record demonstrates that the Veteran's right knee 
disability has been no more than 10 percent disabling at any time 
during the pendency of this claim.  

For historical purposes, the Veteran was originally granted 
service connection for arthritis of the right knee in an October 
1996 rating decision.  A 10 percent disability evaluation was 
assigned under Diagnostic Code 5010-5257, effective as of July 
13, 1996.  In December 2005, VA received the Veteran's claim 
seeking a higher disability evaluation.  This claim was 
subsequently denied by the RO in a June 2006 rating decision.  
The Veteran filed a timely notice of disagreement following this 
decision in July 2006, and he appealed the denial to the Board in 
October 2007.  While the Veteran's appeal was not filed in a 
timely fashion, it has been treated as such due to evidence of 
record that was not considered in the December 2006 statement of 
the case.  

Upon filing his claim for an increased disability evaluation, the 
Veteran was afforded a VA examination of the right knee in May 
2006.  The Veteran reported that his knee was okay 75 percent of 
the time, and that he suffered from morning stiffness that 
loosened up within 45 to 60 minutes of activity.  The Veteran 
denied locking of the knee since a 1995 surgery.  It was noted 
that the Veteran did not use a cane, crutches or a walker to 
assist with ambulation.  The Veteran denied dislocation or 
subluxation of the right knee.  The examiner indicated that the 
Veteran worked as a painter, and that his right knee pain caused 
him to slow down at times when carrying heavy buckets of paint or 
climbing ladders.  Examination of the lower extremity revealed it 
to be properly aligned with normal muscle mass, tone and 
strength.  There was no fatiguing or lack of endurance after 
continuous resistance.  Upon three repetitions, the Veteran was 
found to have flexion of the right knee to approximately 130 
degrees, with pain beginning between 75 degrees and 110 degrees.  
Extension was found to be to 0 degrees without pain.  The 
examiner diagnosed the Veteran with degenerative joint disease of 
the right knee with pain and stiffness, resulting in a moderate 
impact on functional ability.  

The Veteran was afforded an additional VA examination of the knee 
in October 2009.  The Veteran reported suffering from chronic 
right knee pain that increased with excessive use or movement.  
There was no swelling or erythema of the knee, but the Veteran 
reported occasional numbness and tingling of the right knee two 
to three times per week lasting for a half hour.  The Veteran 
denied using crutches, braces, a cane or corrective shoes.  The 
Veteran indicated that he could walk 1.5 miles before having to 
sit, stand for 60 minutes before needing to sit, and sit for 2 to 
3 hours before having to stand.  Finally, the Veteran reported 
symptoms of weakness, stiffness and instability, but he denied 
episodes of locking, dislocation or subluxation.  

Examination revealed the Veteran's posture and gait to be stable, 
smooth and symmetric.  The Veteran had flexion of the right knee 
to 140 degrees with pain beginning at 110 degrees.  Extension was 
to 0 degrees with no pain.  There was no crepitus, bulge, 
effusion, warmth or erythema of the right knee.  Drawer sign was 
negative bilaterally as was McMurray testing.  There was also no 
evidence of instability upon examination.  The Veteran was 
diagnosed with right knee degenerative joint disease.  There was 
additional limitation of motion due to pain as noted above, but 
no fatigue, lack of endurance or incoordination.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
10 percent for degenerative joint disease of the right knee.  The 
Veteran suffers from traumatic arthritis, which is rated under 
Diagnostic Code 5010.  This code instructs the rater to rate this 
disability as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic 
codes that focus on limitation of motion of the knee are 
Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
According to the May 2006 VA examination, the Veteran was capable 
of flexion to 130 degrees.  Upon examination in October 2009, the 
Veteran had flexion to 140 degrees.  Therefore, the Veteran does 
not suffer from a compensable limitation of flexion under 
Diagnostic Code 5260.  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of their normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  

According to the May 2006 VA examination, the Veteran experienced 
pain upon flexion between 75 degrees and 110 degrees.  Pain was 
noted to begin at 110 degrees upon examination in October 2009.  
Therefore, even when considering functional loss due to pain, the 
Veteran would not be entitled to a compensable disability 
evaluation under Diagnostic Code 5260 since he is still capable 
of flexion in excess of 60 degrees.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  According 
to both VA examinations, the Veteran was capable of extension of 
the right knee to 0 degrees with no pain.  As such, a compensable 
disability rating is not warranted under Diagnostic Code 5261.  

The Board has also considered whether there are any other 
applicable diagnostic codes that may permit a higher or separate 
disability evaluation.  According to Diagnostic Code 5257, which 
rates impairment based on recurrent subluxation or lateral 
instability of the knee, a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability of a knee.  See 38 C.F.R. § 4.71a.  However, the 
Veteran denied dislocation or subluxation of the right knee upon 
examination in May 2006, and there was no evidence of instability 
upon examination in October 2009.  As such, a separate disability 
rating under Diagnostic Code 5257 is not warranted.  

Finally, there is no evidence of dislocated cartilage with 
frequent episodes of locking, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, genu recurvatum, 
or ankylosis of the right knee.  As such, the remaining 
diagnostic codes pertaining to the knee do not apply to the 
Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5262, 5263.  

In summary, the evidence of record demonstrates that the Veteran 
suffers from arthritis of the right knee.  As such, a 10 percent 
disability rating has been established under Diagnostic Code 
5003.  However, since the Veteran has not been found to suffer 
from compensably limited flexion or extension, a higher 
disability evaluation is not permitted under this code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  There is also no evidence 
of record demonstrating that the Veteran suffers from any other 
compensable symptomatology as a result of his right knee 
disability.  As such, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a disability 
evaluation in excess of 10 percent for degenerative joint disease 
of the right knee.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
right knee disability are pain with limitation of motion.  
However, such impairment is contemplated by the rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  The evidence 
does not suggest that the Veteran's right knee disability has 
resulted in marked interference with employment or that there 
have been frequent periods of hospitalization.  Rather, the 
evidence of record demonstrates that the Veteran has been capable 
of maintaining his job.  The rating criteria reasonably describe 
the Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  In the present case, the Veteran has not 
alleged that his right knee disability renders him unemployable 
and the record contains evidence demonstrating he is still 
capable of working.  Therefore, since the record does not raise a 
claim of unemployability, the Board will not consider the issue 
further.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as discussed in detail above, 
the Veteran's right knee symptomatology has not warranted a 
disability rating in excess of 10 percent at any time during the 
pendency of his claim.  As such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability evaluation in excess of 10 percent for degenerative 
joint disease of the right knee must be denied.

Acne

The Veteran contends that he is entitled to a compensable 
disability evaluation for acne of the face, chest and back with a 
comedonal component.  However, as outlined below, the Veteran's 
symptomatology has not been compensably disabling at any time 
during the pendency of this claim.  As such, an increased 
disability evaluation is not warranted.  

For historical purposes, the Veteran was originally granted 
service connection for acne in an October 1996 rating decision.  
A 10 percent disability evaluation was assigned under Diagnostic 
Code 7806, effective as of July 13, 1996.  The Veteran's 
disability evaluation was subsequently reduced to 0 percent in a 
February 1998 rating decision.  In December 2005, VA received the 
Veteran's claim seeking entitlement to a higher disability 
evaluation.  This claim was denied in a June 2006 rating 
decision.  The Veteran filed a timely notice of disagreement 
following this decision in July 2006, and he appealed the denial 
to the Board in October 2007.  While the Veteran's appeal was not 
filed in a timely fashion, it has been treated as such due to 
evidence of record that was not considered in the December 2006 
statement of the case.  

Upon filing his claim, the Veteran was afforded a VA examination 
of the skin in May 2006.  The Veteran noted that his acne had 
subsided a great deal since his separation from active duty, but 
he reported some residual scarring on the back.  He was not using 
any medications to treat the condition aside from a special soap 
to clean the comedo.  The Veteran denied any impact on his day to 
day activities.  Examination revealed numerous open and closed 
comedo on the torso, back and chest, with pitting scars on the 
back and a few comedo on the face.  The examiner estimated that 
32 percent of the Veteran's total body area was affected by the 
acne and that 50 percent of the exposed body surface was affected 
by the acne.  The examiner diagnosed the Veteran with acne that 
was under fair to good control.  

The Veteran was afforded an additional VA examination of the skin 
in October 2009.  The Veteran reported that his acne began during 
service and that it was pretty much gone now. He reported 
occasional breakouts, with 6 to 10 lesions appearing on the 
shoulders and back one time per month.  The Veteran's current 
treatment was noted to be a scrubbing soap and an acne cleanser 
used daily.  Less than one percent of the Veteran's total body 
area was found to be affected by the acne with 0 percent of the 
Veteran's exposed body surface affected.  Examination revealed 
the skin to be warm and dry with no rashes.  There was no 
evidence of extensive acne outbreak, but he did have scattered 
small pustules.  The face and back were noted to have scattered 
scars consistent with past acne outbreaks.  The examiner 
diagnosed the Veteran with acne with no current outbreak noted or 
any demonstrable impact on functional ability.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a compensable disability evaluation 
for his acne at any time during the pendency of this claim.  The 
Veteran is currently rated under Diagnostic Code 7806 which 
pertains to dermatitis or eczema.  However, the Veteran would be 
more appropriately rated under Diagnostic Code 7828 which 
pertains to acne.  Under Diagnostic Code 7828, superficial acne 
(comedones, papules, pustules, and superficial cysts) of any 
extent are noncompensable.  38 C.F.R. § 4.118.  A higher 
disability rating of 10 percent is warranted when there is 
evidence of deep acne (deep inflamed nodules and pus filled 
cysts) affecting less than 40 percent of the face and neck, or; 
deep acne other than on the face and neck.  Id.  According to the 
May 2006 VA examination, the Veteran exhibited open and closed 
comedones on the face, back, neck and torso.  The Veteran was 
noted to have a few scattered pustules on examination in October 
2009.  The record contains no other evidence suggesting that the 
Veteran has suffered from deep acne during the pendency of this 
claim, and the Veteran has offered no statements in support of 
his claim for an increased disability evaluation for acne.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran's acne has been appropriately 
characterized as noncompensable throughout the pendency of this 
claim.  

The Board has again considered whether the Veteran's claim should 
be referred for extraschedular consideration.  See 38 C.F.R. § 
3.321(b).  However, there is no evidence of hospitalization, 
impact on employability, or any functional impairment as a result 
of the Veteran's acne.  As such, referral for extraschedular 
consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has again considered whether a 
staged rating is appropriate.  However, as outlined above, there 
is no evidence to suggest that the Veteran's acne has been 
compensably disabling at any time during the pendency of the 
claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
compensable disability evaluation for acne must be denied.


ORDER

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for hearing loss 
remains closed.  

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a left knee 
disorder remains closed.  

Entitlement to service connection for arthritis of the hands and 
fingers bilaterally is denied.  

Entitlement to a disability evaluation in excess of 10 percent 
for degenerative joint disease of the right knee is denied.  

Entitlement to a compensable disability evaluation for acne of 
the face, chest and back is denied.  


REMAND

Nonservice-Connected Pension

The Veteran contends that he is entitled to nonservice-connected 
pension benefits.  In April 2010, the RO retroactively granted 
nonservice-connected pension benefits for the Veteran from 
January 1, 2006 through May 1, 2008.  Therefore, the current 
issue is whether the Veteran is entitled to nonservice-connected 
pension benefits as of May 1, 2008.  

Subject to income and estate limitations, nonservice-connected 
pension is payable to a Veteran who served for 90 days or more 
during a period of war, which is not in dispute here, and who is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of the Veteran's willful 
misconduct.  Permanent and total disability will be held to exist 
when an individual is unemployable as a result of disabilities 
that are reasonably certain to last throughout the remainder of 
the person's life. Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992); 38 C.F.R. §§ 3.340(b), 4.15.  VA considers a Veteran to 
be permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability, or if he is 
determined to be disabled for Social Security Administration 
(SSA) purposes.  38 U.S.C.A. § 1502.  The evidence demonstrates 
that the Veteran has been found to be disabled by the SSA as of 
September 1, 2005.  Therefore, since the Veteran had the 
requisite service and since he has been found to be disabled by 
SSA, the outcome of this claim turns on whether the Veteran 
exceeds the income limitations.  However, the most recent income 
information is dated October 2009.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1. Request that the Veteran submit an updated 
Financial Status Report (FSR), detailing his 
current household income and expenses, 
including any income received by his 
unmarried dependent child, assuming that she 
still resides with the Veteran.  The Veteran 
should specifically identify all income 
sources, to include SSA benefits, and all 
medical expenses.  

2. After ensuring the proper completion of 
this and any other necessary development, the 
AMC should readjudicate the issues on appeal.  
If the disposition remains unfavorable, the 
AMC should furnish the Veteran and his 
representative with a supplemental statement 
of the case (SSOC) and afford them the 
applicable opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


